DETAILED ACTION 
1. 	This office action is in response to the communicated dated 09 August 2022 concerning application number 17/324,978 effectively filed on 2021 May 2021.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3. 	Newly submitted claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 recites “wherein the at least one first pulse is configured to target the stratum corneum layer of the multilayer skin tissue and reduce the impedance while avoiding ablation thereof, thereby enabling non-invasively treating the skin layers below the stratum corneum, and the at least one second pulse is configured to target the skin layers below the stratum corneum and cause thermal damage thereto, thereby enabling the skin tissue rejuvenation.” The Examiner respectfully submits that the invention originally claimed does not recite the first pulse being configured to target the stratum corneum layer and reduce the impedance while avoiding ablation thereof, thereby enabling non-invasively treating the skin layers below the stratum corneum. Specifically, the originally claimed invention does not recite the first pulse being configured to achieve this result by targeting the stratum corneum.  Furthermore, the invention originally claimed does not recite the second pulse being configured to target the skin layers below the stratum corneum and cause thermal damage thereto, thereby enabling the skin tissue rejuvenation. The Examiner respectfully submits that the originally claimed invention specifically recites the second pulse being configured to target the dermis layer or the hypodermis layer of the skin. In other words, the second pulse of the originally claimed invention does not target each of the skin layers below the stratum corneum to cause thermal damage. For example, the second pulse of the originally claimed invention does not target the stratum granulosum layer, the stratum spinosum layer, or the stratum basale layer of the epidermis. These epidermal layers are known to be directly below the stratum corneum, but they are not targeted by the second pulse of the originally claimed invention.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Status of Claims 
4. 	Claims 1-18 and 20-21 are pending, of which claims 1, 2, 4, 6, 8-12, and 16-18 have been amended; claims 20-21 have been withdrawn; claim 19 has been cancelled; and claims 1-18 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 09 August 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 

Claim Objections
6. 	Claim 16 is objected to because of the following informalities. 
Claim 16 contains a minor typographical and grammatical error. 
Claim 16, line 17: The Examiner suggests changing “(iii)” to “(ii)”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 1-5, 7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2019/0059992 A1, referred to herein as “Ko-992”) in view of Anderson (US 2007/0179482 A1, referred to herein as “Anderson-482”). 
Regarding claim 1, Ko-992 teaches an apparatus for fractional treatment of skin tissue of a patient (Applicant defines a fractional treatment as a plurality of treatment spots created by a laser, radiofrequency (RF), or ultrasound [0002]. Similarly, Ko teaches a RF skin treatment apparatus 10 that delivers a treatment to a plurality of spots on the user’s skin [0030, 0040]); the apparatus comprising
 5- a handpiece (handpiece 200 [0030]); 
- at least one first electrode (electrode module 221 comprises the protruded electrodes 221a [0041]) and at least one second electrode (electrode module 221 comprises the protruded electrodes 221b [0041]), the at least one first electrode and the at least one second electrode being arranged on a base plate at the distal end portion of the handpiece (the electrodes 221a / 221b are formed on the support plate 351 at the end of the handpiece 200 [0040-0041, FIG. 4]); and
 - an energy source connected to said at least one first electrode and to said at least one 10second electrode (RF generator 130 includes RF generation modules 131 / 132 / 133 which can be connected to the respective electrodes 221a / 221b [0041-0042]), 
wherein the apparatus is configured to apply electrical energy, through said at least one first electrode and said at least one second electrode, to one site of the skin tissue (Applicant describes the electrical energy to be RF energy [0025, 0039, claim 16]. Similarly, Ko-992 teaches the delivery of the RF energy through the electrodes and into the skin tissue [0040-0042]), and
wherein the apparatus is configured to apply the electrical energy to the skin tissue 15with at least one first pulse ([0009, 0071, claim 4]). 
Ko-992 does not explicitly teach at least one second pulse following the at least one first pulse with the at least one first pulse and the subsequent at least one second pulse combination comprising at least one of the following:
 (i) low energy total usage, for the at least one first pulse, followed by a high total energy usage for the at least one second pulse; 20

 (ii) a high peak energy, for the at least one first pulse, followed by a low peak energy, for the at least one second pulse. 
The prior art by Anderson-482 is analogous to Ko-992, as they both teach the use of radiofrequency energy to treat biological tissue ([abstract]). 
Anderson-482 teaches at least one second pulse following the at least one first pulse (subsequent pulses [0063]) with the at least one first pulse and the subsequent at least one second pulse combination comprising at least one of the following:
 (i) low energy total usage, for the at least one first pulse, followed by a high total energy usage for the at least one second pulse (the energy increases for each subsequent pulse [0063]); 20

 (ii) a high peak energy, for the at least one first pulse, followed by a low peak energy, for the at least one second pulse (the energy decreases for each subsequent pulse [0063]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ko-992’s RF generator to deliver a second pulse after the first pulse, as taught by Anderson-482. The advantage of such modification will improve the treatment of collagen (see paragraph [0062] by Anderson-482). This modification will also allow the device to be used for other purposes, such as targeting melanin, blood, or tattoo ink (see paragraph [0062] by Anderson-482). 
Regarding claim 2, Ko-992 teaches wherein the at least one first electrode and the at 25least one second electrode are at least one of the following; (iii) form a slight elevation above the base plate (as stated previously, the protruded electrodes 221a / 221b are disposed on a support plate 351 [0041]. The support plate can have a square or oblong plate shape [0041]. For example, the figure 4 shows the protruded electrodes 221a / 221b to be slightly elevated above the plate. Furthermore, the embodiment of figure 6 also demonstrates the needle electrodes 350 to be slightly elevated above the support plate 351 [0050-0051]). 
Regarding claim 3, Ko-992 in view of Anderson suggests wherein the apparatus according to claim 1. Ko-992 and Anderson do not explicitly teach wherein the at least one second electrode surrounds and concentrically encircled by a section thereof, the at least one first electrode.
The Examiner respectfully submits, as Ko-992 teaches the use of the first and second electrodes (protruded electrodes 221a / 221b [0041, FIG. 4]), configuring the electrodes as recited above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 4, Ko-992 in view of Anderson-482 suggests wherein the apparatus according to claim 1. Ko-992 teaches wherein the at least one second electrode, is one single second electrode (the electrode module 221 can be configured to have only one negative electrode, rather than a plurality of negative electrodes [0040-0041]. In this case, the second electrode or protruded electrode 221b is a negative electrode that can be configured as singular negative electrode [0040-0041]. Similarly, the first electrode or protruded electrode 221a can also be configured as a singular positive electrode rather than a plurality of positive electrodes [0040-0041]). 
Ko-992 and Anderson-482 do not explicitly teach the single second electrode substantially covering the base plate.
The Examiner respectfully submits, as Ko-992 teaches the use of the second electrode (protruded electrode 221b [0041, FIG. 4]), configuring the second electrode to substantially cover the base plate would be a matter of changing the size of the known element without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 5, Ko-992 teaches wherein the at least one first electrode is a plurality of first electrodes (protruded electrodes 221a [0040-0041, FIG. 4]) arranged in at least one of the following arrangements: 
(i) one row (protruded electrodes 221a [FIG. 4]); 
5(ii) a plurality of rows (protruded electrodes 221a [FIG. 4]);
(iv) in particular rows discretely spaced apart from each other (protruded electrodes 221a [FIG. 4]).
Regarding claim 7, Ko-992 in view of Anderson-482 suggests the apparatus of claim 1. Ko-992 teaches wherein the at least one second electrode is 20arranged on the base plate (protruded electrode 221b is disposed on the support plate 351 [0041, FIG. 4]). 
Ko-992 and Anderson-482 do not explicitly teach the at least one first electrode comprises a pin, which penetrates the base plate through an aperture in the base plate. 
However, Ko-992 teaches a second handpiece 300 comprising a pin or needle electrodes 350 that penetrate the base plate 351 through an aperture in the base plate (the needles 350 are inserted or penetrated within the base plate 351 [0051, FIG. 1, FIG. FIG 6]). The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to substitute the first protruded electrodes 221a with the needle electrodes 350. The advantage of such modification will provide a singular handpiece that has a protruded electrode for skin surface treatment and needle electrodes for deep tissue treatment (see paragraphs [0005, 0040, 0066, 0072] by Ko-992). Furthermore, the use of a singular handpiece may reduce the cost for manufacturing the device.   
Regarding claim 9, Ko-992 teaches wherein the at least one first pulse is configured for performing a non-ablative process, and is not sufficient for ablating the uppermost layer of the skin tissue (Ko-992 teaches the use of RF energy to treat skin tissue ([abstract]), however Ko-992 does not teach any forms of ablation). 
Regarding claim 13, Ko-992 teaches wherein the plurality of first electrodes have the same 10polarity (the protruded electrodes 221a are positive [0041]) and the at least one second electrode has an opposite polarity (the protruded electrode 221b is negative [0041]).
Regarding claim 14, Ko-992 teaches wherein the plurality of rows is arranged on a flat base plate (the protruded electrodes 221a / 221b are disposed on the square shaped base plate 351 [0041, FIG. 4]. Furthermore, figures 4 and 6 illustrate the base plate to be flat).

9.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Schomacker (US 2012/0158100 A1).
Regarding claim 6, Ko-992 in view of Anderson-482 suggests the apparatus according to claim 1. Ko-992 and Anderson-482 do not explicitly teach a vacuum chamber within the handpiece, the vacuum chamber being in fluid communication with at least one through hole or gap provided in the base plate, configured to provide a negative pressure force on a surface of the skin tissue towards the at least one first electrode and to draw the skin tissue towards the at least one second electrode, when the at least one first electrode or the at least one second electrode is 15placed in at least one of the following positions: (i) in proximity of the skin tissue; or (ii) in contact with the surface of the skin tissue. 
The prior art by Schomacker is analogous to Ko-992, as they both teach the use of radiofrequency energy to treat the skin ([abstract]). 
Schomacker teaches a vacuum chamber within the handpiece (the housing 10 of the handpiece 172 comprises a vacuum port 22 and a needle electrode array 26 [0035-0036, 0070, FIG. 1, FIG. 9]), the vacuum chamber in fluid communication with at least one through hole or gap provided in the base plate (the plurality of holes 46 in the base plate 18 are in fluid communication with the vacuum [0036-0038]), and is configured to provide a negative pressure force on a surface of the skin towards the at least one first electrode and to draw the skin towards the at least one second electrode (the suction force from the vacuum is configured to pull or draw the skin towards the plurality of holes 46 for contact with each of the needle electrodes 50 from the needle electrode array 26 [0038-0039, 0059-0061]), when the at least one first electrode or the at least one second electrode is placed in at least one of the following positions: 
(i) in proximity of the skin tissue ([0038-0039, 0059-0061]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the handpiece suggested by Ko-992 in view of Anderson-482 with a vacuum chamber, as taught by Schomacker. The advantage of such modification will provide a close contact been the electrode array and the skin for treatment (see [abstract] by Schomacker). 
10.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Ko et al. (US 2019/0262066 A1, referred to herein as “Ko-066”). 
Regarding claim 8, Ko-992 in view of Anderson-482 suggests the apparatus according to claim 1. Ko-992 and Anderson-482 do not explicitly teach, wherein the at least one first pulse is configured to reduce the impedance of the uppermost layer or layers of the skin tissue. 
The prior art by Ko-066 is analogous to Ko-992, as they both teach tissue treatment device comprising an RF generator, handpiece, and electrodes ([abstract, 0017, 0136, 0144]). 
Ko-066 teaches wherein the at least one first pulse is configured to reduce the impedance of the uppermost layer or layers of the skin tissue (the impedance value of tissue B decreased during the initial RF pulse [0066, 0069, 0071, FIG. 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art would have found it obvious to modify the first pulse suggested Ko-992 in view of Anderson-482 to decrease the impedance value of the tissue, as taught by Ko-066. The advantage of such modification may allow the tissue to be treated while minimizing damage to the tissue of the skin (see paragraph [0066] by Ko-066). Furthermore, decreasing the tissue impedance can allow the control unit to determine if the tissue was treated (see paragraph [0084] by Ko-066). 
	
11. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Manstein (US 2005/0222565 A1).
Regarding claim 10, Ko-992 in view of Anderson-482 suggests the apparatus according to claim 1. Ko-992 and Anderson-482 do not explicitly teach wherein the second pulse is configured to perform thermal damage without ablation within a dermis layer or a hypodermis layer of the skin tissue.
The prior art by Manstein is analogous to Ko-992, as they both teach radiofrequency devices comprising needle electrodes for treatment of the skin and tissue remodeling ([abstract]). 
Manstein teaches wherein the second pulse is configured to perform thermal damage without ablation within a dermis layer of the skin tissue (radiofrequency current causes thermal damage in controlled patterns within the dermis or other tissue [abstract, 0016]. This thermal treatment promotes skin tightening by stimulation of wound healing and collagen growth [abstract, 0016]. Although Manstein does not explicitly disclose any form of ablation within the detailed description of the invention, Manstein’s invention is improving upon the previous NCR (non-ablative collagen remodeling) techniques which utilized non-ablative radiofrequency currents to apply thermal damage to the dermal tissue [0009-0010, 0012-0014]. The previous non-ablative RF treatment caused pain, as the current pattern was not controlled and would stimulate other parts of the body [0013]. Manstein has improved upon this issue by applying the RF treatment in a controlled pattern [abstract, 0016]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the apparatus suggested by Ko-992 in view of Anderson-482 to apply thermal damage within the dermis layer, as taught by Manstein. The advantage of such modification would promote uniform skin tightening by stimulation of wound healing and collagen growth (see the [abstract] and paragraph [0016] by Manstein). 

12. 	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Anderson et al. (US 2005/0049543 A1, referred to herein as “Anderson-543”). 
Regarding claim 11, Ko-992 in view of Anderson-482 suggests the apparatus according to claim 1. Ko-992 teaches wherein the apparatus is configured to perform a non-invasive treatment of the skin tissue (the first handpiece 200 comprises an electrode unit 220 which only comes in contact with the skin surface and is not invasive [0039-0040, 0043, FIG. 1, FIG. 4]. However, the second handpiece 300 can be used for invasive treatment if needed ([0055]). 
Ko-992 and Anderson-482 do not explicitly teach thermally treating cells in the dermis layer or the hypodermis layer of the skin, without penetrating or ablating the surface of the skin tissue.
The prior art by Anderson-543 is analogous to Ko-992, as they both teach a handpiece that is configured to deliver radiofrequency to the skin tissue (hand piece 260 comprises radiofrequency transmitting elements 220 / 230 for tissue treatment [abstract, 0052, 0059, 0073, FIG. 3A]). 
Anderson-543 teaches thermally treating cells in the dermis layer of the skin, without penetrating or ablating the surface of the skin tissue (the transmitting elements 220 / 230 emits radiofrequency (RF) energy that is combinable with electromagnetic radiation to heat the cells of the dermis layer [0059, 0071-0073, FIG. 3A]. Specifically, this treatment is stated to be noninvasive and performed externally to the skin surface [0036-0037]. Furthermore, Anderson-543 does not teach any invasive types of penetration or ablation to the skin tissue). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the apparatus suggested by Ko-992 in view of Anderson-482 to apply heat to the cells within a dermis layer, as taught by Anderson-543. The advantage of such modification can help with the treatment of fat cells, acne, or tattoo removal (see the advantages within the [abstract] by Anderson-543). 
Regarding claim 16, Ko-992 teaches a method for fractional treatment of skin tissue of a patient (Applicant defines a fractional treatment as a plurality of treatment spots created by a laser, radiofrequency (RF), or ultrasound [0002]. Similarly, Ko-992 teaches a RF skin treatment apparatus 10 that delivers a treatment to a plurality of spots on the user’s skin [0030, 0040]), the method comprising: 
20touching a surface of the skin tissue, with a handpiece of a treatment apparatus (first handpiece 200 [0031-0032, 0039, FIG. 1, FIG. 4]), the handpiece comprising:
 at least one first electrode (first protruded electrodes 221a [0040-0041, FIG. 4]), and at least one second electrode (second protruded electrodes 221b [0040-0041, FIG. 4]);
 supplying the at least one first and the at least one second electrode with radio frequency (RF) energy ([0040-0042]); 
applying, by the handpiece, the RF energy to the skin tissue ([0039-0042]), and 25wherein at least one first pulse of RF energy is delivered ([0009, 0071, claim 4]).
Ko-992 does not explicitly teach treating cells in the dermis layer or the hypodermis layer;
wherein the at least one first pulse of RF energy is followed by at least one second pulse of RF energy and wherein the at least one first pulse and the at least one second pulse combination comprising at least one of the following:
 (i) low energy total usage, for the at least one first pulse, followed by a 30high total energy usage pulse, for the at least one second pulse; 
 (ii) a high peak energy, for the at least one first pulse, followed by a low peak energy pulse, for the at least one second pulse.
The prior art by Anderson-482 is analogous to Ko-992, as they both teach the use of radiofrequency energy to treat biological tissue ([abstract]). 
Anderson-482 teaches wherein the at least one first pulse of RF energy is followed by at least one second pulse of RF energy (subsequent pulses [0063]) and wherein the at least one first pulse and the at least one second pulse combination comprising at least one of the following:
(i) low energy total usage, for the at least one first pulse, followed by a 30high total energy usage pulse, for the at least one second pulse (the energy increases for each subsequent pulse [0063]); 20
(ii) a high peak energy, for the at least one first pulse, followed by a low peak energy pulse, for the at least one second pulse (the energy decreases for each subsequent pulse [0063]). 
The prior art by Anderson-543 is analogous to Ko-992, as they both teach a handpiece that is configured to deliver radiofrequency to the skin tissue (hand piece 260 comprises radiofrequency transmitting elements 220 / 230 for tissue treatment [abstract, 0052, 0059, 0073, FIG. 3A]). 
Anderson-543 teaches treating cells in the dermis layer (the transmitting elements 220 / 230 emits radiofrequency (RF) energy that is combinable with electromagnetic radiation to heat the cells of the dermis layer [0059, 0071-0073, FIG. 3A]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ko-992’s RF generator to deliver a second pulse after the first pulse, as taught by Anderson-482. The advantage of such modification will improve the treatment of collagen (see paragraph [0062] by Anderson-482). This modification will also allow the device to be used for other purposes, such as targeting melanin, blood, or tattoo ink (see paragraph [0062] by Anderson-482). Furthermore, it would have been obvious to modify Ko-992’s apparatus to treat the cells within the dermis layer, as taught by Anderson-543. The advantage of such modification can help with the treatment of fat cells, acne, or tattoo removal (see the advantages within the [abstract] by Anderson-543). 

13. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Liu et al. (US 2016/0192854 A1). 
Regarding claim 12, Ko-992 in view of Anderson-482 suggests the apparatus according to claim 1. Ko-992 and Anderson-482 do not explicitly teach wherein the at least one first electrode is of a two-dimensional extension, in particular a circular area with a diameter between 0.1 and 1 mm.
The prior art by Liu is analogous to Ko-992, as they both teach electrodes that are used for stimulating tissue ([abstract, 0041, 0065]). 
Liu teaches wherein the at least one first electrode is of a two-dimensional extension ([0040, claim 13]), in particular a circular area with a diameter between 0.5 and 1 mm (the circular or disk electrode can have a diameter of 0.5 to 1 mm [0045, FIG. 2]).
Liu does not explicitly teach the circular area to comprise a diameter between 0.1 and 0.5 mm. However, Liu’s diameter range of 0.5 to 1 mm is close to Applicant’s diameter range of 0.1 to 1 mm. The Examiner respectfully submits that it would have been obvious to a person of ordinary skill in the art to use a diameter from a range between 0.1 and 1 mm. The advantage of this modification will provide a wider range of diameters that can increase the half power radius and density of the electrode (see paragraph [0045] by Liu and MPEP section 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrodes suggested by Ko-992 in view of Anderson-482 to comprise the diameter of 0.1 to 1 mm, as further suggested by Liu. The advantage of this modification will provide a wider range of diameters that can increase the half power radius and density of the electrode (see paragraph [0045] by Liu). 

14. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, further in view of Verner Rashkovsky et al. (US 2014/0088670 A1). 
Regarding claim 15, Ko-992 in view of Andersen-482 suggests the apparatus according to claim 5. Ko-992 and Andersen-482 do not explicitly teach wherein the plurality of rows is arranged on a roller surface.
The prior art by Verner Rashkovsky is analogous to Ko-992, as they both teach electrodes that are configured to radiofrequency to a user’s skin ([0016, 0064]). 
Verner Rashkovsky teaches wherein the plurality of rows is arranged on a roller surface (contact electrodes 102 are arranged on the roller 604 [0109, FIG. 6]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrodes suggested by Ko-992 in view of Andersen-482 to be arranged on a roller, as taught by Verner Rashkovsky. The advantage of such modification will provide a stimulation surface that promotes hair regrowth (see the [abstract] by Verner Rashkovsky).

15. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Anderson-482, Anderson-543, and further in view of Ko-066 and Manstein. 
Regarding claim 17, Ko-992 in view of Anderson-482 and Anderson-543 suggests the method according to claim 16. Ko-992, Anderson-482, and Anderson-543 do not explicitly teach wherein the at least one first pulse is configured to reduce the impedance of the uppermost layer or layers of the skin tissue, and the at least one second pulse is configured to perform thermal damage within the dermis layer or the hypodermis layer of the skin tissue.
The prior art by Ko-066 is analogous to Ko-992, as they both teach tissue treatment device comprising an RF generator, handpiece, and electrodes ([abstract, 0017, 0136, 0144]). 
Ko-066 teaches wherein the at least one first pulse is configured to reduce the impedance of the uppermost layer or layers of the skin tissue (the impedance value of tissue B decreased during the initial RF pulse [0066, 0069, 0071, FIG. 5]).
The prior art by Manstein is analogous to Ko-992, as they both radiofrequency devices comprising needle electrodes for treatment of the skin and tissue remodeling ([abstract]). 
Manstein teaches wherein the at least one second pulse is configured to perform thermal damage within the dermis layer of the skin tissue (radiofrequency current causes thermal damage in controlled patterns within the dermis or other tissue ([abstract, 0016]. This thermal treatment promotes skin tightening by stimulation of wound healing and collagen growth [abstract, 0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art would have found it obvious to modify the first pulse suggested Ko-992 in view of Anderson-482 and Andersen-543 to decrease the impedance value of the tissue, as taught by Ko-066. The advantage of such modification may allow the tissue to be treated while minimizing damage to the tissue of the skin (see paragraph [0066] by Ko-066). Furthermore, decreasing the tissue impedance can allow the control unit to determine if the tissue was treated (see paragraph [0084] by Ko-066). Lastly, it would have been obvious to a person having ordinary skill in the art to modify the apparatus suggested by Ko-992 in view of Andersen-482 and Anderson-543 to apply thermal damage within a dermis layer, as taught by Manstein. The advantage of such modification would promote uniform skin tightening by stimulation of wound healing and collagen growth (see the [abstract] and paragraph [0016] by Manstein). 

16.      Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko-992 in view of Andersen-482, Anderson-543, and further in view of Ron Edoute et al. (US 2013/0158634 A1).
Regarding claim 18, Ko-992 in view of Anderson-482 and Anderson-543 suggests the method according to claim 16. Ko-992, Anderson-482, and Anderson-543 do not explicitly each wherein the length of the at least one first pulse is between 1 and 10 ms; and the length of the at least one second pulse is between 0.1 and 10 s.
The prior art by Ron Edoute is analogous to Ko-992, as they both teach the use of RF electrodes ([abstract]). 
Ron Edoute teaches wherein the length of the at least one first pulse is between 1 microsecond and 1000 milliseconds ([0161]). Ron Edoute does not explicitly teach wherein the length of the at least one first pulse is between 1 and 10 ms. However, Applicant’s claimed range between 1 and 10 ms lies within the range taught by Ron Edoute. Therefore, a prima facie case of obviousness exists. The Examiner respectfully submits that it would have been obvious to a person of ordinary skill in the art to utilize a range between 1 and 10 ms for the first pulse. The advantage of this smaller pulse range will consume less power, while still being sufficient enough for tissue sensing (see MPEP 2144.05). 
Ron Edoute teaches wherein the length of the at least one second pulse is between 1 microsecond and 1000 ms (1000 ms is equivalent to 1 second [0161]). Although Ron Edoute does not explicitly teach wherein the length of the at least one second pulse is between 0.1 and 10 seconds, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to use a pulse length of 0.1 and 10 seconds, as doing so will provide extended periods to treat the tissue and/or enhance the therapeutic effect. The Examiner respectfully submits that the skilled artisan could arrive at the claimed pulse length via routine experimentation (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the apparatus suggested by Ko-992 in view of Anderson-482 and Anderson-543 to comprise the pulse lengths taught by Ron Edoute. The advantage of such modification will provide a pulse length that is suitable for cosmetic treatment, cellulite treatment, skin lifting, skin tightening, skin rejuvenation, or circumferential reduction (see paragraph [0213] and claim [178] by Ron Edoute). 

Statement on Communication via Internet
 17. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
18. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792